DETAILED ACTION
Applicant’s Amendment filed on September 15, 2022 have been reviewed. 
Claims 28-32 are newly added in the amendment.
Claims 4, 12, 14, 18 and 26 are cancelled in the amendment.
Claims 1-2, 5, 8-10, 13, 15-16, 19-24 and 27 are amended in the Amendment.
Claims 1-3, 5-11, 13, 15-17, 19-25 and 27-32 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim 27 does not fall within at least one of the four categories of patent eligible subject matter because the metes and bounds of " computer-readable medium” does not positively limit the invention to non-transitory media, the " computer-readable medium " is thus interpreted to include a transitory type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  
	The claims 28 and 29 are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (US 2021/0168140 A1), hereinafter referred to as Canfield, in view of Chang (US 2005/0204173 A1).

With respect to claim 1, Canfield teaches A method implemented by a service server (a user communicate with a service provider, such as through the network to a server, para. 0055) and comprising: 
receiving(registering a software application with service provider, para. 0022-0023;); 
generating,  (user account is created on a service provider; after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user [user account number], para. 0026; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023); 
sending(the mobile application registration message sent to the user via email, SMS, or other entered communication identification method; this message contain the dynamic web link including the registration code; the registration code is unique identifier associated with the user, para. 0026; a dynamic web link have the form such as a uniform resource locator (URL) property, para. 0031), wherein the dynamic web page comprises address information of the service server (the dynamic link service returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031) and a first program (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029), and wherein the first program is configured to trigger the client device to start an application client (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029), configure an address of the service server on the application client (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property to the service provider application, para. 0031; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023), and 
receiving, of the dynamic web page, a request from the client device for opening the dynamic web page (after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user, para. 0026-0027; the user opens the email or SMS application on their mobile device and clicks the dynamic link [including request from the client device], the dynamic link service determines if the service provider application is installed on the mobile device, para. 0031; if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the registration process, para. 0029); and 
sending(if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device; if the application is not installed then the system proceeds with navigating the user to an interface for retrieving or downloading the application, para. 0034).
Canfield does not explicitly teach wherein the dynamic web page comprises the user account number, and wherein the first program is configured to fill the user account number into the application client when the application client is started;
However, Chang teaches wherein the dynamic web page comprises the user account number (combining the user's accounts information and address software application location or correlating a user's accounts and web page addresses, para. 0006; creating the database of a user's ID code for an URL address and a software application and comprise steps of opening the web page or the software application which requires a user's account, ID and password, and filling in that user's ID and password corresponding to an address of the web page or the software application, para. 0012), and wherein the first program is configured to fill the user account number into the application client when the application client is started (when a user executes an software, the user's ID and password are automatically filled in according to the correlation, para. 0006; choosing a web page to be opened or software to be executed from the database with a created URL address or software application. The user's account and password are automatically signed in without any remembrance of many accounts and complicated passwords after the fingerprint identification, para. 0030) in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030);
Therefore, based on Canfield in view of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang to the method of Canfield in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030).

With respect to claim 2, Canfield teaches The method according to claim 1, wherein the dynamic web page further comprises a download address of the application client (initiating a service after activating the dynamic web link that checks the device to see if the mobile application needed to register the user is already installed; if the needed application is not installed, the service automatically takes the user to the appropriate application store page, such as the Apple App Store or Google Play Store, for the needed application, para. 0028), and wherein the first program is further configured to trigger, when the application client is not installed in the client device, the application client (automatically determining whether the application is installed on the mobile device, or automatically navigating the mobile device to a user interface for downloading the application if the application is not installed on the mobile device, para. 0023).

With respect to claim 3, Canfield teaches The method according to claim 2, wherein the first program is further configured to: 
store the address information of the service server in the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device, para. 0033-0034; the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023); and 
trigger the application client to read the address information from the client device when the application client is completely downloaded and started (if the service provider application is already installed on the mobile device, the dynamic link service opens the service provider application; the service provider application parses the deep link for a registration code, para. 0033; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023).

With respect to claim 5, Canfield teaches The method according to claim 1, wherein the registration request comprises communication address information of the user (a user initiated registration, when the user decides to set up an account for future purchases, the user would enter, at a minimum, their name and email address or SMS; Once the user has provided the required information, an email, SMS, or other communication link is sent to the user; the user opens the email, SMS, or communication link on their device and selects "register.", para. 0020), and wherein the method further comprises further sending the address of the dynamic web page and the user account number to the client device based on the communication address information (after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user, para. 0026-0027).

With respect to claim 6, Canfield teaches The method according to claim 5, wherein the communication address information comprises a user email or a mobile phone number (after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031), and wherein the address of the dynamic web page is a uniform resource locator (URL) address of the dynamic web page (the dynamic link service returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031).

With respect to claim 30, Canfield teaches The method according to claim 1, wherein the user account number is unique on the service server (user account is created on a service provider [unique on the service provider/server]; after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user [user account number], para. 0026).

With respect to claim 31, Canfield teaches The method according to claim 5, further comprising storing, by the service server, the user account number, the communication address information, and a correspondence between the user account number and the communication address information (during this registration process, user information added to the user account including an email address, a mobile number, or other communication identification, para. 0007; user account is created on a service provider; after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user [user account number], para. 0026).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (US 2021/0168140 A1), hereinafter referred to as Canfield, in view of Chang (US 2005/0204173 A1), and further in view of Lee (US 2017/0264666 A1).

With respect to claim 7, Canfield in view of Chang teaches The method according to claim 1 as described above, 
Canfield in view of Chang does not explicitly teach wherein the address information comprises at least one of an Internet Protocol (IP) address of the service server, a port number of the service server, or domain name information of the service server.
However, Lee teaches wherein the address information comprises at least one of an Internet Protocol (IP) address of the service server, a port number of the service server, or domain name information of the service server (URL of dynamic web page includes "http://IP/.about.ken/Sone.php" on the electronic device; URL of dynamic web page includes either specifies port number or not meaning using port 80 as default, para. 0019-0021; the aforementioned domain name set by the user directly bound to a specific application of the server; the IP address of the server is associated with a specific domain name, para. 0024; server includes a profile describing the executable domain name of each port; the domain names corresponding to different ports, para. 0026) in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).
Therefore, based on Canfield in view of Chang, and further in view of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the method of Canfield in view of Chang in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).

Claims 8-11, 15-17, 19-20, 23-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (US 2021/0168140 A1), hereinafter referred to as Canfield, in view of Chang (US 2005/0204173 A1), and further in view of Lederer (US 2018/0227175 A1).

With respect to claim 8, Canfield in view of Chang teaches The method according to claim 1 as described above, 
Canfield in view of Chang does not explicitly teach wherein the first program is further configured to further configure the address of the service server on the client device based on the address information of the service server.
However, Lederer teaches
wherein the first program is further configured to further configure the address of the service server on the client device based on the address information of the service server (the user received a link or URL which, when input into a browser BRW, addresses the server application WS which is shown to the user in the browser BRW as a download page; the download page loaded in the browser of the client-side computer system also contains configuration data for configuring the client-side portion of the application, which are transmitted invisibly in the source code of the HTML page WBP, para. 0040; an installation routine for installing the application X and the installed configuration component C can include an automatic start of the executable configuration component after successful installation of the application X and the configuration component C, para. 0043; automatic configuration of the application X using configuration data transmitted in the source code of the HTML page WBP, para. 0046; the client-side portion of the application X is configured with direct use of configuration data from the download page which can be read via the browser BRW, para. 0050) in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).
Therefore, based on Canfield in view of Chang, and further in view of Lederer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lederer to the method of Canfield in view of Chang in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).

With respect to claim 9, Canfield teaches A method implemented by a client device (launching the application, para. 0029) and comprising: 
receiving (the mobile application registration message sent to the user via email, SMS, or other entered communication identification method; this message contain the dynamic web link including the registration code; the registration code is unique identifier associated with the user, para. 0026; a dynamic web link have the form such as a uniform resource locator (URL) property, para. 0048); 
sending (the user opens the email or SMS application 113 on their mobile device and clicks the dynamic link [including request from the client device], the dynamic link service 103 determines if the service provider application 102 is installed on the mobile device, para. 0031; if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the registration process, para. 0029); 
receiving,  (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device; if the application is not installed then the system proceeds with navigating the user to an interface for retrieving or downloading the application, para. 0034), wherein the dynamic web page comprises address information of the service server (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031) and a first program (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the process, para. 0029), and wherein the first program is configured to trigger the client device to start an application client (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029; the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property to the service provider application, para. 0031; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023); and 
starting (if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the process, para. 0029), 
wherein the application client is configured to provide a service for the user through the service server (if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the process, para. 0029).
Canfield does not explicitly teach wherein the dynamic web page comprises the user account number, and wherein the first program is configured to fill the user account number into the application client when the application client is started;
However, Chang teaches wherein the dynamic web page comprises the user account number (combining the user's accounts information and address software application location or correlating a user's accounts and web page addresses, para. 0006; creating the database of a user's ID code for an URL address and a software application and comprise steps of opening the web page or the software application which requires a user's account, ID and password, and filling in that user's ID and password corresponding to an address of the web page or the software application, para. 0012), and wherein the first program is configured to fill the user account number into the application client when the application client is started (when a user executes an software, the user's ID and password are automatically filled in according to the correlation, para. 0006; choosing a web page to be opened or software to be executed from the database with a created URL address or software application. The user's account and password are automatically signed in without any remembrance of many accounts and complicated passwords after the fingerprint identification, para. 0030) in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030);
Therefore, based on Canfield in view of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang to the method of Canfield in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030).
Canfield in view of Chang does not explicitly teach wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server, and
However, Lederer teaches wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server (the user received a link or URL which, when input into a browser BRW, addresses the server application WS which is shown to the user in the browser BRW as a download page; the download page loaded in the browser of the client-side computer system also contains configuration data for configuring the client-side portion of the application, which are transmitted invisibly in the source code of the HTML page WBP, para. 0040; an installation routine for installing the application X and the installed configuration component C can include an automatic start of the executable configuration component after successful installation of the application X and the configuration component C, para. 0043; automatic configuration of the application X using configuration data transmitted in the source code of the HTML page WBP, para. 0046; the client-side portion of the application X is configured with direct use of configuration data from the download page which can be read via the browser BRW, para. 0050) in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008), and 
Therefore, based on Canfield in view of Chang, and further in view of Lederer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lederer to the method of Canfield in view of Chang in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).

	With respect to claim 10, Canfield teaches The method according to claim 9, wherein the dynamic web page further comprises a download address of the application client (initiating a service after activating the dynamic web link that checks the device to see if the mobile application needed to register the user is already installed; if the needed application is not installed, the service automatically takes the user to the appropriate application store page, such as the Apple App Store or Google Play Store, for the needed application, para. 0028), and wherein the first program is further configured to trigger, when the application client is not installed in the client device, (automatically determining whether the application is installed on the mobile device, or automatically navigating the mobile device to a user interface for downloading the application if the application is not installed on the mobile device, para. 0023).

With respect to claim 11, Canfield teaches The method according to claim 9, wherein the first program is further configured to: 
store the address information of the service server in the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device, para. 0033-0034; the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023); and 
trigger the application client to read the address information from the client device when the application client is completely downloaded and started (if the service provider application is already installed on the mobile device, the dynamic link service opens the service provider application; the service provider application parses the deep link for a registration code, para. 0033; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023).

With respect to claim 15, Canfield teaches A service server (a user communicate with a service provider, such as through the network to a server, para. 0055) comprising: 

a memory cinstructions (the system include a processing unit including a memory, a processor, an analog-to-digital converter (A/D), a plurality of software routines that may be stored as non- transitory, machine readable instruction on the memory and executed by the processor to perform the processes, para. 0043; fig. 12); and
a processor coupled to the memory and configured to execute the instructions (the system include a processing unit including a memory, a processor, an analog-to-digital converter (A/D), a plurality of software routines that may be stored as non- transitory, machine readable instruction on the memory and executed by the processor to perform the processes, para. 0043; fig. 12) to cause the service server to: 
receive a registration request(registering a software application with service provider, para. 0022-0023); 
generate, based on the registration request, a dynamic web page and a user account number for a user (user account is created on a service provider; after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user [user account number], para. 0026; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023); 
send an address of the dynamic web page (the mobile application registration message sent to the user via email, SMS, or other entered communication identification method; this message contain the dynamic web link including the registration code; the registration code is unique identifier associated with the user, para. 0026; a dynamic web link have the form such as a uniform resource locator (URL) property, para. 0048), wherein the dynamic web page comprises address information of the service server (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031) and a first program (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029), and wherein the first program is configured to trigger the client device to start an application client (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029; the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property to the service provider application, para. 0031; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023), 
receive a request from the client device for opening the dynamic web page after sending the address of the dynamic web page (after the user account is created, a dynamic web link with a registration code is created 111 and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user, para. 0026-0027; the user opens the email or SMS application 113 on their mobile device and clicks the dynamic link [including request from the client device], the dynamic link service 103 determines if the service provider application 102 is installed on the mobile device, para. 0031; if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the registration process, para. 0029); and 
send the dynamic web page to the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device; if the application is not installed then the system proceeds with navigating the user to an interface for retrieving or downloading the application, para. 0034).
Canfield does not explicitly teach wherein the dynamic web page comprises the user account number, and wherein the first program is configured to fill the user account number into the application client when the application client is started;
However, Chang teaches wherein the dynamic web page comprises the user account number (combining the user's accounts information and address software application location or correlating a user's accounts and web page addresses, para. 0006; creating the database of a user's ID code for an URL address and a software application and comprise steps of opening the web page or the software application which requires a user's account, ID and password, and filling in that user's ID and password corresponding to an address of the web page or the software application, para. 0012), and wherein the first program is configured to fill the user account number into the application client when the application client is started (when a user executes an software, the user's ID and password are automatically filled in according to the correlation, para. 0006; choosing a web page to be opened or software to be executed from the database with a created URL address or software application. The user's account and password are automatically signed in without any remembrance of many accounts and complicated passwords after the fingerprint identification, para. 0030) in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030);
Therefore, based on Canfield in view of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang to the method of Canfield in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030).
Canfield in view of Chang does not explicitly teach wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server, and
However, Lederer teaches wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server (the user received a link or URL which, when input into a browser BRW, addresses the server application WS which is shown to the user in the browser BRW as a download page; the download page loaded in the browser of the client-side computer system also contains configuration data for configuring the client-side portion of the application, which are transmitted invisibly in the source code of the HTML page WBP, para. 0040; an installation routine for installing the application X and the installed configuration component C can include an automatic start of the executable configuration component after successful installation of the application X and the configuration component C, para. 0043; automatic configuration of the application X using configuration data transmitted in the source code of the HTML page WBP, para. 0046; the client-side portion of the application X is configured with direct use of configuration data from the download page which can be read via the browser BRW, para. 0050) in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008), and
Therefore, based on Canfield in view of Chang, and further in view of Lederer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lederer to the server of Canfield in view of Chang in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).

With respect to claim 16, Canfield teaches The service server according to claim 15, wherein the dynamic web page further comprises a download address of the application client (initiating a service after activating the dynamic web link that checks the device to see if the mobile application needed to register the user is already installed; if the needed application is not installed, the service automatically takes the user to the appropriate application store page, such as the Apple App Store or Google Play Store, for the needed application, para. 0028), and wherein the first program is further configured to trigger when the application client is not installed in the client device, (automatically determining whether the application is installed on the mobile device, or automatically navigating the mobile device to a user interface for downloading the application if the application is not installed on the mobile device, para. 0023).

With respect to claim 17, Canfield teaches The service server according to claim 16, wherein the first program is further configured to: 
store the address information of the service server in the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device, para. 0033-0034; the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023); and 
trigger the application client to read the address information from the client device when the application client is completely downloaded and started (if the service provider application is already installed on the mobile device, the dynamic link service opens the service provider application; the service provider application parses the deep link for a registration code, para. 0033; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023).

With respect to claim 19, Canfield teaches The service server according to claim 15, wherein the registration request comprises communication address information of the user (a user initiated registration, When the user decides to set up an account for future purchases, the user would enter, at a minimum, their name and email address or SMS; Once the user has provided the required information, an email, SMS, or other communication link is sent to the user; the user opens the email, SMS, or communication link on their device and selects "register.", para. 0020), and wherein the service server is further configured to further send the address of the dynamic web page and the user account number to the client device based on the communication address information (after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user, para. 0026-0027).

With respect to claim 20, Canfield teaches The service server according to claim 19, wherein the communication address information comprises a user email or a mobile phone number (after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031), and wherein the address of the dynamic web page is a uniform resource locator (URL) address of the dynamic web page (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031).

With respect to claim 23, Canfield teaches A client device (the mobile device, para. 0031) comprising: 

a memory instructions (the system include a processing unit including a memory, a processor, an analog-to-digital converter (A/D), a plurality of software routines that may be stored as non- transitory, machine readable instruction on the memory and executed by the processor to perform the processes, para. 0043; fig. 12); and
 a processor coupled to the memory and configured to execute the instructions to cause the client device to (the system include a processing unit including a memory, a processor, an analog-to-digital converter (A/D), a plurality of software routines that may be stored as non- transitory, machine readable instruction on the memory and executed by the processor to perform the processes, para. 0043; fig. 12): 
receive an address of a dynamic web page from a service server  (the mobile application registration message sent to the user via email, SMS, or other entered communication identification method; this message contain the dynamic web link including the registration code; the registration code is unique identifier associated with the user, para. 0026; a dynamic web link have the form such as a uniform resource locator (URL) property, para. 0048); 
send, based on the address of the dynamic web page, a request for downloading the dynamic web page to the service server (the user opens the email or SMS application 113 on their mobile device and clicks the dynamic link [including request from the client device], the dynamic link service 103 determines if the service provider application 102 is installed on the mobile device, para. 0031; if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the registration process, para. 0029); 
receive the dynamic web page from the service server (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device; if the application is not installed then the system proceeds with navigating the user to an interface for retrieving or downloading the application, para. 0034), wherein the dynamic web page comprises address information of the service server (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031) and a first program (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the process, para. 0029), and wherein the first program is configured to trigger the client device to start an application client (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029; the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property to the service provider application, para. 0031; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023); and 
start the application client (if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the process, para. 0029), 
wherein the application client is configured to provide a service for the user through the service server (if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the process, para. 0029).
Canfield does not explicitly teach wherein the dynamic web page comprises the user account number, and wherein the first program is configured to fill the user account number into the application client when the application client is started;
However, Chang teaches wherein the dynamic web page comprises the user account number (combining the user's accounts information and address software application location or correlating a user's accounts and web page addresses, para. 0006; creating the database of a user's ID code for an URL address and a software application and comprise steps of opening the web page or the software application which requires a user's account, ID and password, and filling in that user's ID and password corresponding to an address of the web page or the software application, para. 0012), and wherein the first program is configured to fill the user account number into the application client when the application client is started (when a user executes an software, the user's ID and password are automatically filled in according to the correlation, para. 0006; choosing a web page to be opened or software to be executed from the database with a created URL address or software application. The user's account and password are automatically signed in without any remembrance of many accounts and complicated passwords after the fingerprint identification, para. 0030) in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030);
Therefore, based on Canfield in view of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang to the method of Canfield in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030).
Canfield in view of Chang does not explicitly teach wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server, and
However, Lederer teaches wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server (the user received a link or URL which, when input into a browser BRW, addresses the server application WS which is shown to the user in the browser BRW as a download page; the download page loaded in the browser of the client-side computer system also contains configuration data for configuring the client-side portion of the application, which are transmitted invisibly in the source code of the HTML page WBP, para. 0040; an installation routine for installing the application X and the installed configuration component C can include an automatic start of the executable configuration component after successful installation of the application X and the configuration component C, para. 0043; automatic configuration of the application X using configuration data transmitted in the source code of the HTML page WBP, para. 0046; the client-side portion of the application X is configured with direct use of configuration data from the download page which can be read via the browser BRW, para. 0050) in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008), and
Therefore, based on Canfield in view of Chang, and further in view of Lederer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lederer to the server of Canfield in view of Chang in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).

	With respect to claim 24, Canfield teaches The client device according to claim 23, wherein the dynamic web page further comprises a download address of the application client (initiating a service after activating the dynamic web link that checks the device to see if the mobile application needed to register the user is already installed; if the needed application is not installed, the service automatically takes the user to the appropriate application store page, such as the Apple App Store or Google Play Store, for the needed application, para. 0028), and wherein the first program is further configured to trigger when the application client is not installed in the client device, (automatically determining whether the application is installed on the mobile device, or automatically navigating the mobile device to a user interface for downloading the application if the application is not installed on the mobile device, para. 0023).

With respect to claim 25, Canfield teaches The client device according to claim 23, wherein the first program is further configured to: 
store the address information of the service server in the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device, para. 0033-0034; the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023); and 
trigger the application client to read the address information from the client device when the application client is completely downloaded and started (if the service provider application is already installed on the mobile device, the dynamic link service opens the service provider application; the service provider application parses the deep link for a registration code, para. 0033; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023).

With respect to claim 27, Canfield teaches A  that are stored on a computer-readable medium and that, when executed by a processor (a computer include a processing unit including a memory, a processor, an analog-to-digital converter (A/D), a plurality of software routines that may be stored as non- transitory, machine readable instruction on the memory and executed by the processor to perform the processes, para. 0043; fig. 12), cause a service server to: 
receive a registration request(registering a software application with service provider, para. 0022-0023; a user communicate with a service provider, such as through the network to a server, para. 0055); 
generate, (user account is created on a service provider; after the user account is created, a dynamic web link with a registration code is created and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user [user account number], para. 0026; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023); 
send an address of the dynamic web page and the user account number to a client device of the user (the mobile application registration message sent to the user via email, SMS, or other entered communication identification method; this message contain the dynamic web link including the registration code; the registration code is unique identifier associated with the user, para. 0026; a dynamic web link have the form such as a uniform resource locator (URL) property, para. 0048), wherein the dynamic web page comprises address information of the service server (the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031) and a first program (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029), and wherein the first program is configured to trigger the client device to start an application client (once the user selects the dynamic link, an associated application is launched [including first program to start the application]; if the application was downloaded during or after the activation of the dynamic link, upon opening the application, a service in the app continues the registration process, para. 0029; the dynamic link service 103 returns the deep link in a recognizable format, such as a uniform resource locator (URL) property to the service provider application, para. 0031; a deep link associated with an application [dynamic web page] configured to be stored and run on the mobile device of the user, para. 0023), and 
receive, of the dynamic web page, a request from the client device for opening the dynamic web page (after the user account is created, a dynamic web link with a registration code is created 111 and sent to the user via email, para. 0031; the registration code is unique identifier associated with the user, para. 0026-0027; the user opens the email or SMS application 113 on their mobile device and clicks the dynamic link [including request from the client device], the dynamic link service 103 determines if the service provider application 102 is installed on the mobile device, para. 0031; if the application was downloaded during or after the activation of the dynamic web link, upon opening the application, a service in the app continues the registration process, para. 0029); and 
send the dynamic web page to the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device; if the application is not installed then the system proceeds with navigating the user to an interface for retrieving or downloading the application, para. 0034).
Canfield does not explicitly teach wherein the dynamic web page comprises the user account number, and wherein the first program is configured to fill the user account number into the application client when the application client is started;
However, Chang teaches wherein the dynamic web page comprises the user account number (combining the user's accounts information and address software application location or correlating a user's accounts and web page addresses, para. 0006; creating the database of a user's ID code for an URL address and a software application and comprise steps of opening the web page or the software application which requires a user's account, ID and password, and filling in that user's ID and password corresponding to an address of the web page or the software application, para. 0012), and wherein the first program is configured to fill the user account number into the application client when the application client is started (when a user executes an software, the user's ID and password are automatically filled in according to the correlation, para. 0006; choosing a web page to be opened or software to be executed from the database with a created URL address or software application. The user's account and password are automatically signed in without any remembrance of many accounts and complicated passwords after the fingerprint identification, para. 0030) in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030);
Therefore, based on Canfield in view of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chang to the method of Canfield in order to automatically sign without any remembrance of many accounts and complicated passwords as taught by Chang (para. 0030).
Canfield in view of Chang does not explicitly teach wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server;
However, Lederer teaches wherein the firs program is configured to configure an address of the service server on the client device based on the address information of the service server (the user received a link or URL which, when input into a browser BRW, addresses the server application WS which is shown to the user in the browser BRW as a download page; the download page loaded in the browser of the client-side computer system also contains configuration data for configuring the client-side portion of the application, which are transmitted invisibly in the source code of the HTML page WBP, para. 0040; an installation routine for installing the application X and the installed configuration component C can include an automatic start of the executable configuration component after successful installation of the application X and the configuration component C, para. 0043; automatic configuration of the application X using configuration data transmitted in the source code of the HTML page WBP, para. 0046; the client-side portion of the application X is configured with direct use of configuration data from the download page which can be read via the browser BRW, para. 0050) in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008);
Therefore, based on Canfield in view of Chang, and further in view of Lederer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lederer to the product of Canfield in view of Chang in order to be desirable to simplify the configuration of an application obtained via download and installed as taught by Lederer (para. 0008).

With respect to claim 28, Canfield teaches The computer program product according to claim 27, wherein the dynamic web page further comprises a download address of the application client (initiating a service after activating the dynamic web link that checks the device to see if the mobile application needed to register the user is already installed; if the needed application is not installed, the service automatically takes the user to the appropriate application store page, such as the Apple App Store or Google Play Store, for the needed application, para. 0028), and wherein the first program is further configured to trigger, when the application client is not installed in the client device, directly download the application client (automatically determining whether the application is installed on the mobile device, or automatically navigating the mobile device to a user interface for downloading the application if the application is not installed on the mobile device, para. 0023).

With respect to claim 29, Canfield teaches The computer program product according to claim 27, wherein the first program is further configured to: 
store the address information of the service server in the client device (if the application is installed then the system proceeds with providing the deep link to the application installed on the mobile device, para. 0033-0034; the deep link in a recognizable format, such as a uniform resource locator (URL) property, para. 0031; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023); and 
trigger the application client to read the address information from the client device when the application client is completely downloaded and started (if the service provider application is already installed on the mobile device, the dynamic link service opens the service provider application; the service provider application parses the deep link for a registration code, para. 0033; the deep link associated with an application configured to be stored and run on the mobile device of the user, para. 0023).

Claims 13, 21-22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (US 2021/0168140 A1), hereinafter referred to as Canfield, in view of Chang (US 2005/0204173 A1), and further in view of Lederer (US 2018/0227175 A1), and further in view of Lee (US 2017/0264666 A1).

With respect to claim 13, Canfield in view of Chang, and further in view of Lederer teaches The method according to claim 9 as described above, 
Canfield in view of Chang, and further in view of Lederer does not explicitly teach wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server.
However, Lee teaches wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server (URL of dynamic web page includes "http://IP/.about.ken/Sone.php" on the electronic device, para. 0019-0021; the aforementioned domain name set by the user directly bound to a specific application of the server, para. 0024; the IP address of the server is associated with a specific domain name, para. 0024) in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).
Therefore, based on Canfield in view of Chang, further in view of Lederer, and furthermore in view of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the method of Canfield in view of Chang, and further in view of Lederer in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).

With respect to claim 21, Canfield in view of Chang, and further in view of Lederer teaches The service server according to claim 15 as described above, 
Canfield in view of Chang, and further in view of Lederer does not explicitly teach wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server.
However, Lee teaches wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server (URL of dynamic web page includes "http://IP/.about.ken/Sone.php" on the electronic device, para. 0019-0021; the aforementioned domain name set by the user directly bound to a specific application of the server, para. 0024; the IP address of the server is associated with a specific domain name, para. 0024) in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).
Therefore, based on Canfield in view of Chang, further in view of Lederer, and furthermore in view of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the server of Canfield in view of Chang, and further in view of Lederer in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).

With respect to claim 22, Canfield in view of Chang, further in view of Lederer, and furthermore in view of Lee teaches The service server according to claim 15 as described above, 
Further, Lee teaches wherein the first program is further configured to further configure the address of the service server on the client device based on the address information of the service server (URL of dynamic web page includes either specifies port number or not meaning using port 80 as default, para. 0019-0021; server includes a profile describing the executable domain name of each port; the domain names corresponding to different ports, para. 0026) in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).
Therefore, based on Canfield in view of Chang, further in view of Lederer, and furthermore in view of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the server of Canfield in view of Chang, and further in view of Lederer in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).

With respect to claim 32, Canfield in view of Chang, further in view of Lederer teaches The client device according to claim 23 as described above, 
Canfield in view of Chang, further in view of Lederer does not explicitly teach wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server.
However, Lee teaches wherein the address information comprises an Internet Protocol (IP) address, a port number of the service server, or domain name information of the service server (URL of dynamic web page includes "http://IP/.about.ken/Sone.php" on the electronic device; URL of dynamic web page includes either specifies port number or not meaning using port 80 as default, para. 0019-0021; the aforementioned domain name set by the user directly bound to a specific application of the server; the IP address of the server is associated with a specific domain name, para. 0024; server includes a profile describing the executable domain name of each port; the domain names corresponding to different ports, para. 0026) in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).
Therefore, based on Canfield, in view of Chang, and further in view of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the device of Canfield in view of Chang in order to correctly access files and execute the expected application and improve the user experience as taught by Lee (para. 0022).

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-11, 13, 15-17, 19-25 and 27-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
November 29, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447